 ATHBRO PRECISION ENGINEERING CORP.AthbroPrecision EngineeringCorp.andInterna-tionalUnion of Electrical,Radio and MachineWorkers, AFL-CIO, Petitioner. Case 1-RC-9469April 24, 1968SUPPLEMENTAL DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIVEPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on May 3, 1967, under the direction andsupervision of the Regional Director for Region 1,among the employees in the stipulated unitdescribed below. At the conclusion of the balloting,the parties were furnished with a tally of ballotswhich showed that of approximately 41 eligiblevoters, 39 ballots were cast, of which 20 were for,and 18 against, the Petitioner, and 1 ballot waschallenged. The challenged ballot could not haveaffected the results of the election. The Employerfiled timely objections to the conduct of the Na-tional Labor Relations Board's agent in charge ofthe election. The Regional Director then conductedan investigation which disclosed the following infor-mation.The election was conducted on the Company'spremises and the voting took place between 2:30p.m. and 3 p.m., and 7 to 7:30 p.m. Shortly afterthe close of the initial voting period, at a cafelocated about a mile from the plant, the Boardagent in charge of the election was seen drinkingbeer with a union representative. An employee whohad already voted observed and reported this in-cident to the Company. The Regional Directorestablished that all but four employees had votedprior to the incident between the Board agent andthe union official and that none of these four in-dividuals learned of the incident until after they hadvoted.On June 1, 1967, the Regional Director issuedhisReport on Objections in which he concludedthat the Board agent's conduct could not have hadany effect upon the employees' votes, and he there-fore recommended that the objections be overruledand that the Board issue a Certification ofRepresentative for the Petitioner. The Employerfiled exceptions to the Regional Director's report.On August 1, 1967, the Board issued its Deci-sion,Order, and Direction of Second Election' inwhich it agreed with the Regional Director thatconduct of the Board agent did not affect the votes166 NLRB 116zMember Brown would have granted the motion'The Boardhas given careful consideration to the Employer'smemoran-171 NLRB No. 421of employees. However, it nevertheless set the elec-tion aside, stating:The Board in conducting representationelectionsmust maintain and protect the in-tegrity and neutrality of its procedures. Thecommission of an act by a Board Agent con-ducting an election which tends to destroy con-fidence in the Board's election process, orwhich could reasonably be interpreted as im-pugning the election standards we seek tomaintain, is a sufficient basis for setting asidethat election.On October 9, 1967, the Board denied a motionforrec,,nsiderationfiledby the Petitioner.2Thereafter, the Petitioner filed suit in the UnitedStates District Court for the District of Columbia,seeking an injunction restraining the Board from im-plementing its decision and order, and a judgmentthat the first election was valid.On January 17, 1968, the district court issued itsorder and judgment holding that the election wasvalid and directing the Board to certify the Peti-tioner and treat the certification as it would anyother certification. The Board' accepts the districtcourt's order as the law of this case. Accordingly,IT IS HEREBY ORDERED that the Decision, Order,and Direction of Second Election issued by theBoard on August 1, 1967, be, and it hereby is,vacated, and the objections to the election arehereby overruled.As the tally of the ballots shows that the Peti-tioner received a majority of the valid ballots cast,we shall certify it as the exclusive bargainingrepresentative of the employees in the appropriateunit. The unit consists of all production and main-tenance employees of the Employer at its place ofbusiness in Sturbridge, Massachusetts, excluding of-fice clerical employees, professional employees, su-pervisors, and guards as defined in the Act.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that the International UnionofElectrical,RadioandMachineWorkers,AFL-CIO, has been designated and selected by amajority of the employees in the appropriate unit astheir representative for purposes of collective bar-gaining, and that, pursuant to Section 9(a) of theAct, the said organization is the exclusive represen-tative of all such employees for purposes of collec-tive bargaining with respect to rates of pay, wages,hours of employment, and other conditions of em-ployment.dum, filed January 29, 1968, urging that we appeal the district court ac-tion